Exhibit 99.3 TRANSFORMING OUR FUTURE KINROSS GOLD CORPORATION 2 A TRANSFORMATIONAL In 2010, Kinross established itself as the new growth leader among senior gold producers while delivering record operational and financial results. We significantly upgraded our portfolio by acquiring strategic assets in high-potential gold regions — including Tasiast in Mauritania, one of the world’s fastest-growing gold resources. At the same time, we continued to build our capacity to deliver on our ambitious growth plans by adding new strength to our global organization. With a balanced global portfolio of ten operating mines and four high-quality growth projects, Kinross expects to double its share of world gold production in the next five years. YEAR FOR KINROSS 2cquired Red Back Mining The transformational combination with Red Back expanded our global portfolio, including the addition of the spectacular Tasiast project, giving Kinross the best growth profile among senior gold producers. Increased Revenue, Cash Flow and Earnings For the first time, annual revenue exceeded $3 billion, an increase of 25% over 2009, while adjusted operating cash flow exceeded $1 billion. Adjusted net earnings increased by 57% and adjusted net earnings per share increased by 32%. Advanced Growth Projects With new studies completed at Tasiast, Fruta del Norte, Lobo-Marte and Dvoinoye, we are making significant and steady progress advancing the projects that will fuel our next round of growth. By 2015 we expect production to grow to 4.5 — 4.9 million ounces, double our 2010 production. Expanded Gold Reserves and Resources In 2010, Kinross increased total proven and probable gold reserves by 23% to 62.4 million gold ounces. 02 LETTER TO SHAREHOLDERS 08 DRIVING RESULTS 12 TAKING THE LEAD IN GROWTH 16 BUILDING STRENGTH AT OUR CORE 20 TAKING RESPONSIBILITY 25 CORPORATE GOVERNANCE AND DIRECTORS 27 KINROSS MANAGEMENT TEAM 28 FINANCIAL REVIEW 173 NON-GAAP FINANCIAL MEASURES -LOOKING INFORMATION IBC CORPORATE INFORMATION CORPORATE PROFILE KINROSS is a Canadian-based gold mining company with mines and projects in the United States, Brazil, Canada, Chile, Ecuador, Ghana, Mauritania and Russia, employing approximately 7,000 people worldwide. Kinross’ strategic focus is to maximize net asset value and cash flow per share through a four-point plan built on: delivering mine and financial performance; attracting and retaining the best people in the industry; achieving operating excellence through the “Kinross Way”; and delivering future value through profitable growth. Kinross maintains listings on the Toronto Stock Exchange (symbol: K) and the New York Stock Exchange (symbol: KGC). 2ecord Production (million gold equivalent ounces) (attributable) 1 07 1.6 08 1.8 09 2.2 10 2.3 Record Revenue ($ millions) 3,010 2,412 1,617 1,ost of Sales ($ per gold equivalent ounce) (attributable) 1 & RESOURCES (As at December 31 for each year shown) Proven and Probable Gold Mineral Reserves (million gold ounces) 07 46.6 08 45.6 09 51.0 10 62.4 Measured and Indicated Gold Mineral Resources (million gold ounces) 07 11.1 08 13.7 09 16.6 10 17.7 Inferred Gold Mineral Resources (million gold ounces) 07 7.0 08 20.8 09 16.2 10 24.0 HIGHLIGHTS (As of December 31 for each year shown) 10 09 08 FINANCIAL Revenue $ 3,010.1 $ 2,412.1 $ 1,617.0 Cash flow from operating activities $ 968.4 $ 785.6 $ 443.6 Adjusted operating cash flow* $ 1,091.2 $ 937.2 $ 634.6 Adjusted operating cash flow per share* $ 1.32 $ 1.36 $ 1.01 Net earnings (loss) $ 771.6 $ 309.9 $ (807.2) Earnings per share (loss) Basic $ 0.94 $ 0.45 $ (1.28) Diluted $ 0.93 $ 0.44 $ (1.28) Adjusted net earnings* $ 478.8 $ 304.9 $ 248.8 Adjusted net earnings per share* $ 0.58 $ 0.44 $ 0.40 Capital expenditures $ 563.7 $ 481.2 $ 714.7 OPERATING Gold equivalent ounces produced 2,527,695 2,470,042 1,994,674 Gold equivalent ounces sold 2,537,175 2,487,076 1,888,954 Attributable gold equivalent ounces produced 1 2,334,104 2,238,665 1,838,038 Attributable gold equivalent ounces sold 1 2,343,505 2,251,189 1,756,056 Average realized gold price per ounce $ 1,191 $ 967 $ 857 Cost of sales per equivalent ounce sold $ 495 $ 421 $ 407 Attributable cost of sales per equivalent ounce sold 1 $ 508 $ 437 $ 421 Proven and probable gold reserves 2 (million ounces) 62.4 51.0 45.6 Measured and indicated gold resources 2 (million ounces) 17.7 16.6 13.7 Inferred gold resources 2 (million ounces) 24.0 16.2 20.8 Proven and probable silver reserves 2 (million ounces) 90.9 102.9 105.8 Proven and probable copper reserves 2 (million pounds) 1,446 2,891 2,601 All figures in this report are cited in U.S. dollars unless otherwise noted. * Adjusted net earnings, adjusted net earnings per share, adjusted operating cash flow, and adjusted operating cash flow per share figures used throughout this report are non-GAAP financial measures which are meant to provide additional information and should not be used as a substitute for performance measures prepared in accordance with GAAP. Please refer to the reconciliation of non-GAAP financial measures located at the end of this report. Adjusted Operating Cash Flow* ($ millions) 1,091 +247% 937djusted Net Earnings Per Share* ($/share) + 0.31 87% 07 08 0.40 09 0.44 10 0.58 Margin per Ounce Sold† (attributable) 683 +108% 07 08 09 10 † Attributable margin per ounce sold is defined as average realized gold price per ounce less attributable cost of sales per gold equivalent ounce sold. OPERATIONS AND GROWTH PROJECTS OPERATIONS GROWTH PROJECTS CORPORATE OFFICE, TORONTO, CANADA 1 “Attributable” includes Kinross’ share of Kupol (75%) and Chirano (90%) production.2 Please referto Kinross’ Mineral Reserve and Mineral Resource Statement at December 31, 2010 located at the end of this report. Figures for Mineral Reserves and Resources reported in this table have been rounded. Totals may not reconcile due to rounding. 3 Production results are subsequent to the closeof the Red Back acquisition on September 17, 2010. 02LETTER TO SHAREHOLDERS Tye W. Burt President and CEO Our rate of growth is unequalled among senior gold producers. For Kinross, 2010 can justifiably be called a year of transformation. Amid the strongest gold market in decades, we delivered solid results at our mines and completed key transactions that set the Company on an industry-leading growth trajectory, while building the organizational strength to maximize the remarkable opportunity that lies ahead for our shareholders. Our friendly acquisition of Red Back Mining was one of the mining world’s biggest stories of 2010, dramatically changing the face of Kinross. It added immediate new production from two producing mines, Tasiast and Chirano, and expanded our operations into a new and fast-growing region — West Africa. Most important, it transformed Kinross into the gold industry’s fastest-growing senior producer. At a time when high-quality gold deposits have become increasingly difficult to find, Tasiast has added new reserves and resources at an unprecedented rate, contributing to a 23% net increase in Kinross’ overall proven and probable gold reserves in 2010. Fuelled by the expansion we plan at Tasiast, and by our other high-quality growth projects, Kinross expects to double its gold production from 2010 levels to approximately 4.5 — 4.9 million ounces by 2015. That rate of growth is unequalled among senior gold producers. In 2010, Kinross made other key moves to optimize our global portfolio. Early in the year, we expanded and consolidated our holdings in Russia’s Far East, closing the acquisitions of the Dvoinoye deposit and Vodorazdelnaya property in Chukotka, and acquiring additional interests in the Kupol East and West properties adjacent to Kupol. We completed the acquisition of Underworld Resources in northern Canada, adding a new project in a highly prospective region. We sold half of our 50% share in Cerro Casale, scaling the project to a more optimal size within our portfolio. We sold our shares in Harry Winston and our indirect interest in the Diavik Diamond Mines joint venture, realizing a major gain for our shareholders and generating cash to help fund our growth. As we strengthened our asset base, we also strengthened our organization. Brant Hinze joined our management team as Chief Operating Officer. In addition, in March 2011, we welcomed Paul Barry as our new Chief Financial Officer. We added depth and bench strength to our project group to drive our growth program, and improved our project management methodology to ensure THE KINROSS WAY OUR CORE PURPOSE • To lead the world in generating value through responsible mining OUR VALUES • Putting people first • Outstanding corporatecitizenship • High performance culture • Rigorous financial discipline Success in the future is built on the current success of our existing operations. disciplined project controls from early development through to commissioning. We also developed a new capital effi ciency framework to help manage expenditures and ensure we optimize our return on investment. We accomplished all of this in a gold market which maintained strong upward momentum through the year, with the average annual gold price increasing 26% and reaching an all-time high of $1,431 per ounce in early December. The major driver was growth in investor demand for gold amid continued global economic uncertainty. Concerns over sovereign debt issues in Europe, additional quantitative easing by the world’s major central banks and expectations of higher infl ation drove investors to turn to gold as a hedge against currency risk. Physical demand for gold was also robust, with jewellery and fabrication demand increasing by 13%*, driven mainly by India and China. ACHIEVING SUCCESS AT OUR OPERATIONS Success in the future is built on the current success of our existing operations, and in 2010 Kinross’ global portfolio delivered impressive results.Our production reached a new record with strong performance from our mines, and for the fi rst time revenue exceeded $3 billion while adjusted operating cash fl ow exceeded $1 billion. Margins averaged $683 per ounce in 2010, an increase of 29% year-over-year. Much of our operational success in 2010 came from the strong performance of our recently-completed developments and expansion projects — the Paracatu expansion, Kupol, Kettle River-Buckhorn and Fort Knox. Together, their performance in 2010 underscored Kinross’ experience in successfully executing and delivering on our growth commitments. The improved performance at our Paracatu expansion plant was noteworthy. With a mine life extending until 2042, Paracatu is Brazil’s largest gold producer and a cornerstone asset for Kinross. The expansion project hit its stride in 2010, with signifi cant improvements in recovery and throughput during the year, and delivered above-plan performance for the full year. In 2011, we are adding a third ball mill to the Paracatu expansion plant, and in 2012, a fourth ball mill, both of which will increase plant grinding capacity and maintain throughput levels as we mine harder parts of the orebody in the coming years. While production at Kupol was lower in 2010 than 2009 due to an anticipated decline in ore grades, the Russian operation outperformed expectations. We also took steps to build on our success at Kupol and ensure that it remains a key contributor in the years ahead with the acquisition of nearby Dvoinoye, which we plan to develop as an underground mine to provide the Kupol processing facilities with higher-grade ore in the coming years. * GFMS 2010 Gold Survey 04 We are moving aggressively to advance our next round of growth projects. With the Dvoinoye closing, Kinross became the fi rst foreign mining company in Russia to receive government approval for 100% ownership of an asset classifi ed as strategic. We are gratifi ed that Kinross was named as the only Canadian company on Russia’s prestigious Foreign Investment Advisory Council, chaired by Prime Minister Vladimir Putin. Our operations in Chile were one area of disappointment in 2010, with lower production and higher costs than planned due to a combination of unusually severe winter weather and operational issues at both the Maricunga and La Coipa mines. By the end of 2010, however, these issues had been largely resolved, and a stronger year is forecast for both mines in 2011. ADVANCING THE INDUSTRY’S LEADING GROWTH PROFILE In 2010, Kinross’ proven and probable gold reserves increased by 23%. Our growth in production to a forecast 4.5 — 4.9 million gold equivalent ounces in 2015 will come both from new projects at existing sites — most notably the expansion at Tasiast, as well as Dvoinoye, described above — and from greenfi eld development projects at Lobo-Marte, Fruta del Norte and Cerro Casale.TASIAST EXPANSION Tasiast is a once-in-a-lifetime gold deposit and is destined to become one of the world’s largest producing gold mines. Our aggressive drilling campaign added signifi cant new reserves and resources by year-end, and we expect the resource to continue growing. Our scoping study, completed in December 2010, envisages a 16-year mine plan for the expanded project with average annual production of approximately 1.5 million ounces for the fi rst eight full years. With only eight kilometres of Tasiast’s 80-kilometre greenstone belt explored to date — and with a geologic architecture similar to sites of major gold deposits in settings such as Kalgoorlie in Australia and Timmins in Canada — we believe there is further potential for Tasiast to become an entire gold producing region. LOBO-MARTEThe Lobo-Marte project in Chile’s mineral-rich Maricunga region offers the benefi ts of a large resource in a mature mining jurisdiction, existing infrastructure and potential synergies with current Kinross operations in the region. An update to the Lobo-Marte pre-feasibility study has confi rmed the viability of a 47,000-tonne-per-day open pit heap leach operation. Average annual production is estimated to be approximately 350,000 ounces per year, with the project targeted to commence commissioning in 2014. KINROSS GOLD CORPORATION 2ur Fruta del Norte (FDN) project in southeastern Ecuador is a large, high-grade deposit and one of the most exciting gold discoveries in recent years. Kinross has completed its pre-feasibility study for FDN based on a mine life of 16 years, with average annual production estimated to be 410,000 gold equivalent ounces per year over the life of mine. We are targeting start-up of the mine in late 2014. CERRO CASALE Cerro Casale is a large undeveloped copper-gold porphyry deposit in central Chile. In 2010, we sold half of our 50% share of the Cerro Casale project to Barrick Gold Corporation for a total transaction value of $474 million. This transaction generated immediate cash proceeds, and appropriately weighted the project in our overall portfolio. SENIOR LEADERSHIP TEAM Pictured left to right TYE W. BURT President and Chief Executive Officer GEOFFREY P. GOLD Executive Vice-President and Chief Legal Officer PAUL H. BARRY* Executive Vice-President and Chief Financial Officer BRANT E. HINZE Executive Vice-President and Chief Operating Officer LISA J. COLNETT Senior Vice-President, Human Resources and Corporate Services J. PAUL ROLLINSON Executive Vice-President, Corporate Development JAMES CROSSLAND Executive Vice-President, External Relations and Corporate Responsibility KEN G. THOMAS Senior Vice-President, Projects * Replaced Thomas M. Boehlert as of March 31, 2011 06 STRIVING TO LEAD IN RESPONSIBLE MINING Corporate responsibility is a Kinross priority, both as an ethical imperative and a strategic driver. In 2010 we were named to the Dow Jones Sustainability Index North America, as well as the Jantzi Social Index, and were recognized as one of Canada’s Top 50 Corporate Citizens by both Maclean’s magazine and Corporate Knights magazine. These recognitions refl ect a sincere commitment across our operations to the “Kinross Way” of conducting business responsibly, actively engaging the communities where we work and ensuring that our activities result in a positive net benefit. Our growth holds promise not only for our shareholders but also for the people and communities where we invest. For example, late in 2010, we announced a contribution of $10 million to support the government of Mauritania in building a new mining school, which will help to give a new generation of Mauritanians the skills to lead the development of their country’s nascent mining industry. At a corporate level, we continued to promote research and innovation in environmental stewardship and social responsibility with our launch of the new Kinross Chair in Environmental Governance at Guelph University in Ontario, Canada. A TIME OF UNMATCHED POTENTIAL Kinross has come a long way over the past few years. We’ve grown not only in size but in experience, and in the strength and depth of our organization. By any measure, today we rank among the world’s top senior gold producers. In 2010, we expanded our ranks as we welcomed our new employees at Tasiast and Chirano. We also launched an aggressive recruitment strategy to provide the bench strength we will need to double our share of global gold production in the coming years. With the industry’s best portfolio of high-quality gold properties and growth opportunities, Kinross’ potential is unmatched. We have a seasoned team of world-class professionals and employees who are eager to turn that potential into reality. We thank them for their untiring efforts, and thank our shareholders for their continued support. Tye W. Burt President and Chief Executive Officer KINROSS GOLD CORPORATION 2-POINT PLAN 1 Deliver mine and financial performance • Achieve production and performance targets • Increase cash flow per share through continuous improvement • Improve spending discipline at all levels • Strengthen capital structure and liquidity 2 Best talent, best teams • Attract, develop and retain the best people • Accelerate future leaders from within • Implement further organizational effectiveness • Reinforce a high performance culture • Strengthen employee engagement 3 Elevate the “Kinross Way” • Lead industry in environment, health and safety • Lead industry in corporate responsibility • Enhance management operating and information systems • Distinguish the Kinross brand • Further enhance governance practices 4 Deliver future value • Deliver on major development projects • Grow production and margin from 2011 — 2015 • Capitalize on new market opportunities • Upgrade exploration pipeline Updated annually, our Four-Point Plan lays out key objectives for the year in every area of our business. Some highlights of Kinross’ performance against the 2010 Plan include:· Closed and integrated Red Back Mining acquisition · Achieved record production, revenue, operating cash fl ow and margins · Increased adjusted net earnings by 57% year-over-year · Declared proven and probable mineral reserves of 62.4 million gold ounces, a 23% increase year-over-year · Signifi cantly increased Tasiast reserves and resources and completed scoping study · Sold interests in Harry Winston and the Diavik Diamond Mines joint venture for gains of $146.4 million and $95.5 million, respectively · Consolidated interests around Kupol in Russia’s Far East by acquiring high-grade Dvoinoye deposit, Vodorazdelnaya exploration property and interests in Kupol East and West licence areas · Completed sale of 25% of Cerro Casale· Declared fi rst reserves of 6.8 million gold ounces, and completed pre-feasibility study at Fruta del Norte· Completed pre-feasibility study at Lobo-Marte · Advanced construction of third ball mill at Paracatu · Acquired Underworld Resources and its key White Gold property in northern Canada · Finished year with solid balance sheet and $1,467 million in cash, cash equivalents and short-term investments · Advanced Sulphidization, Acidifi cation, Recycling and Thickening (SART) plant construction and completed major upgrades to Adsorption, Desorption and Refi ning (ADR) plant at Maricunga · Published a Global Reporting Initiative (GRI) “A” level corporate responsibility report · Received our fi rst listing on the Dow Jones Sustainability Index North America and maintained our position on the Jantzi Social Index DRIVING RESULTS Fort Knox, Alaska, United States Kinross delivered impressive results across its key metrics in 2010 and strengthened its balance sheet to provide a solid foundation for future growth. REVENUE ($ millions) +25% 3,010 2,($) (attributable) 1 +29% ($ millions) +57% 478.8 304.9 2ttributable includes Kinross’ share of Kupol (75%) and Chirano (90%) production. 10 STRONG FINANCIAL PERFORMANCE Paracatu, Brazil Kinross delivered on key fi nancial performance metrics, including record results in revenue, cash fl ow and margin per ounce sold in a year of rising gold prices. Our attributable margin continued to grow at a faster pace than the gold price in 2010. Strong performance from Paracatu in Brazil and Fort Knox in Alaska, and the addition of new ounces from Chirano and Tasiast in West Africa following the closing of our Red Back acquisition, contributed to record production of 2.33 million attributable gold equivalent ounces in 2010. Since 2005, our gold equivalent production has increased by 45%, and we expect to double production from the 2010 level in fi ve years. Our attributable margin continued to grow at a faster pace than the gold price in 2010, expanding by 29% to $683 per ounce sold, while the average realized gold price increased by 23%. Since 2005, our margin has increased by 302%. Adjusted operating cash fl ow was $1,091.2 million, an increase of 16% from 2009. Our adjusted operating cash fl ow per share was $1.32, representing a fi ve-year compound annual gro wth rate of 21%. Attributable cost of sales per gold equivalent ounce was $508 for the year, at the lower end of our cost guidance. As a pure gold producer, our cost of sales per ounce calculation is not reduced by base metal credits, unlike other major gold producers. At year-end, Kinross had a solid balance sheet, with $1,467 million in cash, cash equivalents and short-term investments, $630 million in long-term investments and $503 million of debt, providing a stable platform to fi nance our growth projects. KINROSS GOLD CORPORATION 2ith the addition of two new operating mines in West Africa, and increased production at our Paracatu expansion in Brazil and our Fort Knox mine in Alaska, Kinross’ 2010 production reached record levels. UNITED STATES Production and costs were in line with yearly guidance for our U.S. operations at Fort Knox, Kettle River-Buckhorn and Round Mountain. Our Fort Knox mine in Alaska produced 349,729 gold equivalent ounces, which was supported by strong fi rst full-year results from the new heap leach. Both Kettle River-Buckhorn in Washington and Round Mountain in Nevada had solid results, with gold production of 198,810 and 184,554 ounces, respectively. RUSSIA Our Kupol operation in the Chukotka region of the Russian Far East performed above target and produced 554,008 attributable gold equivalent ounces for Kinross in 2010. In January 2011, Kupol achieved the production milestone of two million gold ounces. Our acquisition of the Dvoinoye deposit, near Kupol, secured a future source of high-grade ore for the Kupol mill, while our agreement to acquire B2Gold’s rights to an interest in the Kupol East and West exploration licence areas further consolidated our position in this highly prospective region. SOUTH AMERICA Our Paracatu mine in Brazil, the biggest gold mine in the country, signifi cantly improved its performance in 2010, producing 482,397 gold equivalent ounces, an increase of 36% from 2009. Enhancements made at the expansion plant improved throughput and recovery rates, which trended upward through the year. Installation of a third ball mill advanced in 2010 and commissioning is expected to start in the fi rst half of 2011. A fourth ball mill has been approved and is scheduled to be operational in the fi rst half of 2012 to help maintain plant throughput as we mine and process harder ore in the coming years. At our Chilean operations, output was lower than expected as severe weather and operational issues negatively impacted production. Kinross launched a comprehensive plan to address these issues, including strengthening the regional management team, adding local bench strength, and improving operational controls, and performance improvements were seen by the end of the year. Photos top to bottom: Kupol, Russia; Fort Knox, Alaska, United States WEST AFRICA Kinross’ two newest mines — Chirano in Ghana and Tasiast in Mauritania — produced 136,909 1 attributable gold equivalent ounces from the completion of the Red Back acquisition on September 17, 2010 until year-end 2010. For full-year 2010, including production prior to the acquisition as disclosed by Red Back, the two West African mines produced a combined total of 402,272 attributable gold equivalent ounces. 1 Kinross’ consolidated results include Chirano and Tasiast production from the date of acquisition on September 17, 2010 to year-end. Production prior to September 17, 2010 is excluded. TAKING THE LEAD IN GROWTH Kinross has the best growth profi le among senior gold producers, with production forecast to double from 2010 levels to approximately 4.5 — 4.9 million gold equivalent ounces by 2015, driven by new production from projects at existing operations and by greenfi eld development projects. GOLD EQUIVALENT PRODUCTION (mm oz.) 4.5 — 4.9 (attributable) 1 +181% 2.3 1.6 2e 1 Attributable includes Kinross’ share of Kupol (75%) and Chirano (90%) production. Tasiast, Mauritania 14ADVANCING OUR GROWTH STRATEGYTasiast, Mauritania We made excellent progress in 2010 advancing our suite of high-quality growth projects. The Tasiast expansion project provides unrivalled potential for growth. TASIAST Located in a highly prospective, under-explored area with no geographic constraints to expansion, the Tasiast expansion project in Mauritania provides unrivalled potential for growth. Kinross continues to advance Tasiast on an accelerated timeline. At year-end 2010, Kinross increased Tasiast’s proven and probable reserves to 7.6 million gold ounces. With 26 drills active on site, Kinross expects to further expand the deposit’s reserves in 2011. The expansion project scoping study, completed in late 2010, envisions average annual production of approximately 1.5 million gold ounces per year for the fi rst eight years of production. Mill capacity is expected to increase from 8,000 to 68,000 tonnes per day, dramatically increasing the size and scope of current mining operations. A feasibility study is expected to be completed in mid-2011, with start-up of the expansion project targeted for the fi rst half of 2014. LOBO-MARTE At the Lobo-Marte project, located between two of our Chilean mines in the prospective Maricunga gold district, development activities remain on schedule. An updated pre-feasibility study has confi rmed the viability of a 47,000-tonne-per-day heap leach operation incorporating a SART (Sulphidization, Acidifi cation, Recycling and Thickening) plant, with an approximate mine life of ten years. Kinross expects production of approximately 350,000 gold ounces per year, with average life-of-mine grade expected to be 1.17 grams per tonne. The project is expected to commence commissioning in 2014. KINROSS GOLD CORPORATION 2inross continued to advance the Fruta del Norte (FDN) project in Ecuador, one of the most exciting gold discoveries of the past decade. In 2010, Kinross declared proven and probable reserves of 6.8 million ounces of gold and 9.1 million ounces of silver after completing a 22,000-metre infi ll drilling campaign on the upper portion of the orebody. The Environmental Impact Assessment for the exploration decline at La Zarza — the location of the FDN orebody — was approved ahead of schedule. This ramp will allow drilling below surface to continue the upgrading of FDN resources. Kinross expects to complete a feasibility study by the second half of 2011, with start-up expected in late 2014. At Fruta del Norte, Kinross declared its fi rst gold reserve of 6.8 million ounces. DVOINOYE Kinross completed its acquisition of the Dvoinoye deposit and the Vodorazdelnaya exploration and mining licences, located approximately 90 kilometres north of Kupol in a prospective gold district where we have a strong track record of operational success. The Russian government approved Kinross’ 100% ownership of Dvoinoye as a strategic deposit, making Kinross the fi rst international mining company to receive such an approval from the Russian government. Kinross plans to develop Dvoinoye as an underground mine and leverage local synergies by transporting Dvoinoye ore to the Kupol mill for processing. Commissioning is targeted to commence in 2013. CERRO CASALE Kinross completed the sale of half of its interest in Cerro Casale in Chile to Barrick Gold Corporation in 2010. Kinross now owns 25%, and Barrick 75%, of the massive gold-copper project. A feasibility study of the project contemplates a heap leach facility and a 160,000-tonne-per-day mill. WHITE GOLD Kinross is continuing its aggressive exploration program at the White Gold project located in Canada’s Yukon Territory. We acquired the high-potential property in 2010. Photos top to bottom: Fruta del Norte, Ecuador; Dvoinoye, Russia BUILDING STRENGTH AT OUR COREFort Knox, Alaska, United States Building on Kinross’ proven record of delivering major projects, we have strengthened our organization, processes and fi nancial capacity to ensure that we deliver on one of the industry’s most ambitious growth plans between now and 2015. 18 EXPERIENCE DISCIPLINE DEPTH As we have expanded our asset base, we have built the organizational capacity to deliver on our exceptional growth opportunity. We’ve added signifi cant new resources across our project team. In 2010, we restructured and expanded our project group and added signifi cant new resources across our project teams. We are applying a detailed gate review process at each stage of project development, incorporating reviews for quality and accuracy by independent review teams. Operations personnel have taken a larger role in project development to facilitate a deeper understanding of the project once in production. We have engaged world-class Engineering, Procurement, Construction Management (EPCM) fi rms at all of our major projects to ensure an enhanced level of quality and consistency, and have also assigned Kinross team members to mirror functions within the EPCM team for a greater level of project control. On the operations front, we appointed Brant Hinze, an accomplished mining leader, as our new Chief Operating Officer.We continue to seek opportunities to increase operational effi ciency and continuous improvement. For example, Kinross is reviewing opportunities to consolidate and centralize services in Chile, given the proximity of our two operating mines to the Lobo-Marte project. We have also started to implement the Global Operational Leadership Dashboard (GOLD) system, which will provide updated performance metrics for regional and mine management on an hourly basis and signifi cantly enhance the effi ciency of our data collection. KINROSS GOLD CORPORATION 2bove: Kupol, Russia SOLID FINANCIAL PLATFORM FOR GROWTH During 2010, we strengthened our fi nancial position to fund the projects that will fuel our growth. At the end of 2010, Kinross had $1,467 million in cash, cash equivalents and short-term investments, plus $630 million in long-term investments. We have made solid gains by optimizing our portfolio to focus on core projects while realizing an increase of 16% in our adjusted operating cash fl ow for the year. We launched a rigorous capital effi ciency program to govern the allocation of capital across our operations and projects, and we are accelerating this program in 2011. We aim to maximize return and minimize risks on all of our capital investments by improving accountability and fi rmly applying clear guidelines and processes when making key decisions. EXPANDING OUR WORKFORCE A major challenge in the industry today is fi nding the right people to build and staff new projects. With assets located in remote areas around the world, and a tightening mining labour market, we are laying the foundation to establish Kinross as the employer of choice in the mining world to attract the best recruits. We launched a rigorous capital effi ciency program to govern the allocation of capital across our operations and projects. We have implemented talent and leadership management programs to retain and develop our people, while gathering detailed intelligence on global labour markets to get an edge in recruitment. We also continue to invest in training and education, such as the $10 million we committed to help the Mauritanian government establish a new mining school. When completed, the school will help promote the development of skilled professional and technical experts as the country experiences rapid growth in its mining industry. Photos top to bottom: Kettle River-Buckhorn, Washington, United States; Chirano, Ghana TAKING RESPONSIBILITY Paracatu, Brazil Throughout 2010, we took important steps to further strengthen our commitment to operate our mines in a safe, environmentally sound and effi cient way that adds value to the communities where we live and work. Kinross became a signatory to the United Nations Global Compact, underscoring our commitment to engage in the global dialogue on best practices in corporate responsibility (CR). Our efforts and progress were recognized when Kinross received its fi rst listing on the Dow Jones Sustainability Index North America, and we maintained our position on the Jantzi Social Index for the third consecutive year. 22 GENERATING VALUE THROUGH RESPONSIBLE MINING Kinross’ CR strategy provides an important framework to help ensure that our behaviour on the ground consistently refl ects our Ten Guiding Principles for Corporate Responsibility. ADVANCING OUR CR STRATEGY To align Kinross with the objectives of the Voluntary Principles on Security and Human Rights, in 2010 we implemented a comprehensive Human Rights Adherence and Verifi cation Program. We also developed an Indigenous Peoples Policy and Kinross Supplier Guidelines, strengthening our CR framework in these two important areas. Our operations have developed Site Responsibility Plans (SRPs) to help ensure that our actions in the community consistently align with our Ten Guiding Principles for Corporate Responsibility. Building on the strong foundation of being a good neighbour in our communities, the SRPs lay out a systematic approach to stakeholder engagement and community-based initiatives that incorporate best practice standards. With our acquisition of Red Back Mining, we inherited strong operating teams, well-targeted community programs and a shared commitment to responsible mining. We are working with local governments and communities at our West African sites to build on this strong foundation and ensure that our investments deliver positive benefi ts to the people of Mauritania and Ghana. We published our second corporate responsibility report, elevating our disclosure to stakeholders by reporting at an “A” level according to the Global Reporting Initiative standards.STRONG ENVIRONMENTAL PERFORMANCE We made strides in key areas of our environmental performance in 2010. We expanded our Environmental, Health and Safety Management System to provide our sites with additional guidance in the area of air emissions controls. We completed independent technical reviews of tailings storage facilities at Kettle River-Buckhorn, Round Mountain, Paracatu and Crixás. At Fort Knox, we completed an engineering risk assessment of process solution systems. In early 2010, our La Coipa operation received a GE Ecomagination Leadership Award for reduced water use, benefi ting one of the most water-stressed areas of Chile. La Coipa successfully cut the amount of water used to control dust, conserving some 45 million litres of water annually. KINROSS GOLD CORPORATION 2inross was an original participant in the International Cyanide Management Code, and in 2010 we successfully completed recertifi cation of our Round Mountain operation — our fi rst facility to be certifi ed three years ago. Our La Coipa operation was audited for Cyanide Code certifi cation, which is anticipated in 2011. ADDING VALUE TO OUR COMMUNITIES In partnership with our communities and stakeholders, our goal is to maximize the positive impacts, or “benefi t footprint,” arising from our presence in the local community. Through partnerships, investments and sponsorships in the communities where we live and work, we made positive contributions in our three priority areas of health, environment and education. In response to the February 2010 earthquake in Chile, Kinross made a CDN $705,000 commitment to humanitarian relief. We are building a new school and repairing two other schools in the town of Cobquecura, the epicentre of the earthquake. Other initiatives during the year included ongoing support for the Kupol Social Development Foundation; support for the APEOSAE coffee growers in Ecuador; fi nancial contributions to the hospitals at Kettle River-Buckhorn, Paracatu and Nouakchott (Mauritania); and ongoing partnerships and support for apprenticeship, training and educational programs in Chile, Brazil and Ghana. In November 2010, we announced a CDN $1 million contribution to the University of Guelph’s BetterPlanet Project to create the Kinross Gold Chair in Environmental Governance. INVESTING IN THE FUTURE OF MINING In November, Kinross announced a $10 million commitment over the next three years to assist the government of Mauritania in establishing a mining school. The school will give a new generation of Mauritanians the skills they need to lead the development of a rapidly expanding mining industry. Focused on developing both technicians and engineers for careers in mining, the school is expected to host a total of 340 students and to graduate 50 engineers and 30 technicians annually. The mining school is the fi rst part of a comprehensive investment by Kinross in training and skills development to support the planned expansion of the Tasiast mine in northern Mauritania. FOCUS ON SAFE OPERATIONS Across the company, Kinross employees and contractors worked 23.5 million hours last year with 30 lost-time injuries (LTI) and nine incidents resulting in restricted work activity (RWA). Company-wide, there were fewer days lost in 2010 than in 2009. This represents a signifi cant improvement in RWA and severity rates, despite a small increase in LTI frequency rate year-over-year. Workers at our La Coipa mine completed the year with no lost-time or medical treatment injuries and Fort Knox employees achieved four million hours worked and more than four consecutive years without an LTI. In Ghana, the Chirano mine received the National Safety and First Aid Competition Award. Sadly, we suffered a fatality at our Kupol operation.In early 2011, we updated our Health and Safety Policy, further integrating health and safety as part of Kinross’ Corporate Responsibility Management System and reaffi rming Kinross’ commitment to achieving excellence in health and safety performance. Round Mountain, Nevada, United States; Opposite: La Coipa, Chile Six-Year Safety Performance (Incident Rate) (includes all employees and contractors; per 200,000 hours worked)  Medical treatment case frequency rate  Restricted work activity frequency rate  Lost-time injury frequency rate .65 .46 .50 .57 .72 .47 .57 .38 .12 .73 .45 .63 .54 .46 .20 .08 .25 .18 05 06 07 08 09 10 1 1 Includes safety performance statistics for Chirano and Tasiast from September 17, 2010. La Coipa, Chile KINROSS GOLD CORPORATION 2• The Board of Directors met 12 times in 2010 • Kinross ranked 33rd out of 187 Canadian companies in The Globe and Mail annual corporate governance survey • Maintained “A” rating on the Board Shareholder Confi dence Index of the Clarkson Centre for Board Effectiveness MANDATE OF THE BOARD OF DIRECTORS Kinross’ Board of Directors is committed to the goals of independence, diligence, integrity and transparency. The Board has adopted a charter that formally sets out its key responsibilities, including: • appointing an independent director as Chair with responsibility for the leadership of the Board and for specifi c functions to protect the independence of the Board; • adopting a strategic planning process, approving strategic plans and monitoring performance against such plans; • reviewing and approving corporate objectives and goals for senior management; • overseeing succession planning for management; • defi ning corporate decisions requiring Board approval and approving such decisions as they arise; and, • obtaining periodic reports from management on the company’s operations, including reports on security issues surrounding the company’s assets, property and employees and the relevant mechanisms that management has put in place. THE BOARD IS COMMITTED TO THE FOLLOWING GOALS: INDEPENDENCE The Kinross Board of Directors is chaired by a director (Mr. John Oliver) who is independent as defi ned in the company’s Corporate Governance Guidelines and corporate governance standards in Canada and of the New York Stock Exchange. The Board is made up of 11 directors, including the Chair, eight of whom are considered independent of management. The Chair of the Board has been designated to assume the leadership of the Board and to enhance and protect, with the Corporate Governance Committee and the other committees, the independence of the Board. There are fi ve Board committees, four of which are completely independent, while the fi fth has only one non-independent member (the Corporate Responsibility Committee). Independent directors hold regularly scheduled meetings at least on a quarterly basis and strive to meet independently following all Board meetings. Charters have been developed for the Board, its various committees, the Chair of the Board and the Chief Executive Offi cer that set out their respective roles and responsibilities. DILIGENCE Directors are expected to use their skill and experience to provide oversight of Kinross’ business. Directors have a duty to Kinross to act honestly and in good faith, and exercise the care, diligence and skill that a reasonably prudent person would in comparable circumstances. Directors are expected to attend all Board and committee meetings and to review and be familiar with Board and committee materials. The Board conducts an annual 360º performance assessment of the Independent Chair, the Chief Executive Offi cer, the committees of the Board and their Chairs and individual directors. The Board is subject to a majority voting policy and our shareholders can annually vote for or withhold from voting on the election of individual directors, rather than being required to vote for or against a slate of director nominees. INTEGRITY The Board expects directors, as well as Kinross’ offi cers and employees, to act ethically at all times and to comply with our Code of Business Conduct and Ethics. TRANSPARENCY The Board has adopted the Disclosure, Confi dentiality and Insider Trading Policy to ensure the transparency of, and compliance with, Kinross’ disclosure obligations. Public disclosure documents are reviewed for accuracy and compliance with applicable disclosure requirements by a committee composed of senior company executives prior to being released. OVERVIEW OF COMMITTEE MANDATES There were fi ve committees of the Kinross Board of Directors in 2010. AUDIT AND RISK COMMITTEE This committee is responsible for overseeing the integrity of Kinross’ fi nancial statements, the independence and qualifi cations of the company’s independent auditors, the performance 26 of the internal audit functions and Kinross’ fi nancial reporting process and internal control systems. This committee met six times in 2010. CORPORATE GOVERNANCE COMMITTEE This committee is responsible for developing our approach to matters of corporate governance. This committee met four times in 2010. CORPORATE RESPONSIBILITY COMMITTEE This committee oversees the development and implementation of policies and best practices relating to environment, health and safety and social performance in order to ensure compliance with applicable laws and to ensure the safety of our employees. This committee met four times in 2010. HUMAN RESOURCES, COMPENSATION AND NOMINATING COMMITTEE This committee makes recommendations to the Board on all matters relating to the compensation of the offi cers and employees of the company and CEO and senior offi cer successorship. This committee met eight times in 2010. SPECIAL COMMITTEE This committee assists management and the Board on matters of strategic planning and acquisition activities. This committee met 14 times in 2010. DIRECTORS JOHN A. BROUGH Corporate Director A, H, S TYE W. BURT President and Chief Executive Officer JOHN K. CARRINGTON Corporate Director CG, CR, S RICHARD P. CLARK Corporate Director CR JOHN M. H. HUXLEY Corporate Director A, H JOHN A. KEYES Corporate Director CG, CR LUKAS H. LUNDIN Corporate Director S CATHERINE MCLEOD-SELTZER Chairman, Pacifi c Rim Mining Corporation CR, H GEORGE F. MICHALS Corporate Director CG, H, S JOHN E. OLIVER Independent Chair H, S TERENCE C. W. REID Corporate Director A, CR A Audit and Risk Committee CG Corporate Governance Committee CR Corporate Responsibility Committee H Human Resources, Compensation and Nominating Committee S Special Committee KINROSS GOLD CORPORATION 2 President and Chief Executive Officer PAUL H. BARRY* Executive Vice-President and Chief Financial Officer LISA J. COLNETT Senior Vice-President, Human Resources and Corporate Services JAMES CROSSLAND Executive Vice-President, External Relations and Corporate Responsibility GEOFFREY P. GOLD Executive Vice-President and Chief Legal Officer BRANT E. HINZE Executive Vice-President and Chief Operating Officer J. PAUL ROLLINSON Executive Vice-President, Corporate Development KENNETH G. THOMAS Senior Vice-President, Projects OTHER OFFICERS RICK A. BAKER Senior Vice-President, Environment and Project Permitting FRANK DE COSTANZO Vice-President, Treasurer ROBERT D. HENDERSON Senior Vice-President, Technical Services MARK E. ISTO Senior Vice-President, Project Development JULIANA L. LAM Senior Vice-President, Finance GLEN J. MASTERMAN Senior Vice-President, Exploration SHELLEY M. RILEY Vice-President, Administration and Corporate Secretary Chirano, Ghana * Replaced Thomas M. Boehlert as of March 31, 2011. Kupol, Russia FINANCIAL REVIEW 29 MANAGEMENT’S DISCUSSION AND ANALYSIS 108 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL STATEMENTS ’ EQUITY (LOSS) -YEAR REVIEW -GAAP FINANCIAL MEASURES -LOOKING INFORMATION KINROSS GOLD CORPORATION 2 29 MANAGEMENT’S DISCUSSION AND ANALYSIS For the year ended December 31, 2010 This management’s discussion and analysis (“MD&A”) relates to the financial condition and results of operations of Kinross Gold Corporation together with its wholly owned subsidiaries, as of February 16, 2011, and is intended to supplement and complement Kinross Gold Corporation’s audited consolidated financial statements for the year ended December 31, 2010 and the notes thereto. Readers are cautioned that the MD&A contains forward-looking statements and that actual events may vary from management’s expectations. Readers are encouraged to read the Cautionary Statement on Forward Looking Information included with this MD&A and to consult Kinross Gold Corporation’s audited consolidated financial statements and corresponding notes to the financial statements which are available on the Company’s web site at www.kinross.com and on www.sedar.com. The consolidated financial statements and MD&A are presented in US dollars and have been prepared in accordance with Canadian generally accepted accounting principles (“CDN GAAP”). This discussion addresses matters we consider important for an understanding of our financial condition and results of operations as of and for the year ended December 31, 2010, as well as our outlook. This section contains forward-looking statements and should be read in conjunction with the risk factors described in “Risk Analysis”. In certain instances, references are made to relevant notes in the consolidated financial statements for additional information. Where we say “we”, “us”, “our”, the “Company” or “Kinross”, we mean Kinross Gold Corporation or Kinross Gold Corporation and/or one or more or all of its subsidiaries, as it may apply. Where we refer to the “industry”, we mean the gold mining industry. 1. DESCRIPTION OF THE BUSINESS Kinross is engaged in gold mining and related activities, including exploration and acquisition of gold-bearing properties, the extraction and processing of gold-containing ore, and reclamation of gold mining properties. Kinross’ gold production and exploration activities are carried out principally in Canada, the United States, the Russian Federation, Brazil, Ecuador, Chile, Ghana and Mauritania. Gold is produced in the form of doré, which is shipped to refineries for final processing. Kinross also produces and sells silver. The profitability and operating cash flow of Kinross are affected by various factors, including the amount of gold and silver produced, the market prices of gold and silver, operating costs, interest rates, regulatory and environmental compliance, the level of exploration activity and capital expenditures, general and administrative costs, and other discretionary costs and activities. Kinross is also exposed to fluctuations in currency exchange rates, interest rates, political risks and varying levels of taxation that can impact profitability and cash flow. Kinross seeks to manage the risks associated with its business operations; however, many of the factors affecting these risks are beyond the Company’s control. Commodity prices continue to see volatility as economies around the world continue their cautious recovery from the economic difficulties experienced over the last several years. Volatility in the price of gold and silver may impact the Company’s revenue, while volatility in the price of other commodities, such as oil and foreign exchange rates, particularly the Canadian dollar, Brazilian real, Chilean peso, Russian rouble, euro, Mauritanian ouguiya, and Ghanaian cedi, may have an impact on the Company’s operating costs and capital expenditures (see section 11 - Risk Analysis for additional details on the impact of foreign exchange rates). Moreover, the global financial crisis may impact the demand for gold as gold has traditionally been viewed as a “safe haven” (see section 2 - Gold Supply and Demand Fundamentals for additional details). During 2010, the Company amended its credit facility agreement to increase the amount of available credit to $600.0 million, on an unsecured basis, and increased the amount of the letter of credit guarantee facility to $136.0 million. As at December 31, 2010, the Company had $513.2 million available under its credit facility arrangements. During 2009, the Company filed a shelf prospectus in Canada and a shelf registration statement in the United States, qualifying the issuance of up to $1 billion of common shares and debt securities. Maintaining a current shelf prospectus and registration statement with the regulators will allow the Company to more readily access the Canadian and US public capital markets. 30 Segment profile Each of the Company’s significant operating mines is considered to be a separate segment. These are the segments that are reviewed and measured by the Chief Executive Officer as they are financially and operationally significant operations of Kinross. Ownership percentage at December 31 Operating Segments Operator Location Fort Knox Kinross U.S.A. % % % Round Mountain Kinross U.S.A. 50
